     Case 2:19-cv-00365-MHT-JTA Document 120 Filed 04/05/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

YASHICA ROBINSON, et al.                   )
                                           )
       Plaintiffs,                         )
                                           )
v.                                         )     CASE NO. 2:19-cv-00365-MHT-JTA
                                           )
STEVEN MARSHALL, in his                    )
official capacity as Attorney General of   )
the State of Alabama, et al.,              )
                                           )
       Defendants.                         )

      DEFENDANTS’ NOTICE REGARDING COURT’S UNDERSTANDING OF
         DEFENDANTS’ INTERPRETATION OF THE HEALTH ORDER


                                           STEVE MARSHALL
                                            Attorney General
                                           Edmund G. LaCour Jr. (ASB-9182-U81L)
                                            Solicitor General
                                           A. Barrett Bowdre (ASB-2087-K29V)
                                            Deputy Solicitor General

                                           James W. Davis (ASB-4063-I58J)
                                           Brad A. Chynoweth (ASB-0030-S63K)
                                           Brenton M. Smith (ASB-1656-X27Q)
                                             Assistant Attorneys General
                                           OFFICE OF ATTORNEY GENERAL
                                           501 Washington Avenue
                                           Montgomery, Alabama 36130-0152
                                           Telephone: (334) 242-7300
                                           Fax: (334) 353-8400
                                           Edmund.LaCour@AlabamaAG.gov
                                           Barrett.Bowdre@AlabamaAG.gov
                                           Jim.Davis@AlabamaAG.gov
                                           Brad.Chynoweth@AlabamaAG.gov
                                           Brenton.Smith@AlabamaAG.gov
                                           Counsel for Defendants Steve Marshall and State
                                           Health Officer Scott Harris
      Case 2:19-cv-00365-MHT-JTA Document 120 Filed 04/05/20 Page 2 of 5



       In its April 3, 2020 Order (doc. 111), the Court set forth its understanding of four

clarifications Defendants provided in their pleadings and at the April 3 telephonic hearing. See

Doc. 111 at 10-13. The Court also stated that “[i]f either party disagrees with the court’s

understanding of the defendants’ clarifications, they are to submit their concerns by 9:00 a.m. on

April 6.” Id. at 13. Defendants hereby provide additional detail regarding the clarifications to help

avoid any misunderstanding.

       Clarification 1:

       In general, for an abortion, “[l]ike any other procedure, a doctor should examine
       his or her patient, consider all circumstances, and determine whether one of the[]
       exceptions [to the March 27 order] applies. If they do, the procedure can go
       forward.” April 3, 2020 Telephone Conference Rough Draft (R.D.) Transcript at
       46 ¶¶ 13-16; see also Declaration of State Health Officer (doc. no. 88-15) at 6 ¶ 23
       (reasonable medical judgement standard). (Doc. 111 at 10-11)

       Additional Clarification: Defendants would clarify that while “[t]he reasonable medical

judgment of” all healthcare “providers will be treated with … respect and deference,” (id. at 12) a

healthcare provider’s assertion that a procedure meets one of the exceptions is not conclusive proof

that the procedure meets one of the exceptions in the March 27 order or the current April 3 public

health order.1

       Clarification 2:

       Specifically, if a healthcare provider determines, on a case-by-case basis in his or
       her reasonable medical judgment, that a patient will lose her right to lawfully seek
       an abortion in Alabama based on the March 27 order’s mandatory delays (that is,
       that the patient will not be able to seek an abortion before the probable
       postfertilization age of the fetus is 20 weeks or more), then the abortion may be
       performed without delay pursuant to the exceptions in the March 27 order. See
       April 3, 2020 R.D. Tr. at 32 ¶ 9 - 34 ¶ 8. The provider may examine his or her
       patient as needed to make the necessary determination regarding the age of the
       fetus. See id. at 39 ¶¶ 11-19. (Doc. 111 at 11)



1
 Defendants will refer solely to the now-operative April 3 order for the rest of this pleading. See
Doc. 109-1.
                                                 1
      Case 2:19-cv-00365-MHT-JTA Document 120 Filed 04/05/20 Page 3 of 5



       Additional Clarification: Defendants agree that a healthcare provider can consider the

mandatory delays posed by the April 3 order in assessing whether “immediate medical attention”

is needed to avoid “placing the health of the person in serious jeopardy or causing serious

impairment to bodily functions or serious dysfunction of bodily organs” or whether a procedure is

“necessary to avoid serious harm.” Apr. 3 Order ¶14. The fact that a delay would render a

procedure unavailable could be relevant to determining whether it is currently necessary to perform

the procedure. But any healthcare provider would still need to make an individualized

determination for his or her patient as to whether losing the ability to have a procedure performed

would cause serious harm to the patient.

       Clarification 3:

       Further, a healthcare provider may also examine his or her patient to assess whether
       or not an abortion can “be delayed for two weeks in a healthy way” during the
       enforcement of the March 27 order, which expires in two weeks on April 17. Id. at
       39 ¶ 14 (court’s question); see id. at 39 ¶ 15-19 (defense counsel’s answer). If a
       healthcare provider determines, again on a case-by-case basis in his or her
       reasonable medical judgment, that the abortion cannot “be delayed ... in a healthy
       way,” id. at 39 ¶ 14, then the abortion may be performed without delay pursuant to
       the exceptions in the March 27 order. (Doc. 111 at 12)

       Additional Clarification: Defendants agree that if any procedure “cannot ‘be delayed … in

a healthy way,” (DE 111 at 12) then the procedure “may be performed without delay pursuant to

the exceptions in March 27 order,” with the clarification that the exceptions require that the risk to

a patient’s health be sufficiently “serious.” See Apr. 3 Order ¶14(a), (b). When it comes to judging

which risks are sufficiently “serious” to satisfy the order’s exceptions, “[t]he reasonable medical

judgment of” any healthcare provider “will be treated with … respect and deference.” Doc. 111 at

12.

       Clarification 4:

       The reasonable medical judgment of abortion providers will be treated with the
       same respect and deference as the judgments of other medical providers. The

                                                  2
Case 2:19-cv-00365-MHT-JTA Document 120 Filed 04/05/20 Page 4 of 5



 decisions will not be singled out for adverse consequences because the services in
 question are abortions or abortion-related. See id. at 31 ¶ 24 - 32 ¶ 8. (Doc. 111 at
 12-13)

 Defendants do not think this statement requires any further clarification.



                                          Respectfully submitted,

                                          Steve Marshall,
                                           Attorney General

                                          s/ Edmund G. LaCour Jr.
                                          Edmund G. LaCour Jr. (ASB-9182-U81L)
                                            Solicitor General
                                          A. Barrett Bowdre (ASB-2087-K29V)
                                            Deputy Solicitor General

                                          James W. Davis (ASB-4063-I58J)
                                          Brad A. Chynoweth (ASB-0030-S63K)
                                          Brenton M. Smith (ASB-1656-X27Q)
                                            Assistant Attorneys General

                                          OFFICE OF ATTORNEY GENERAL
                                          501 Washington Avenue
                                          Montgomery, Alabama 36130-0152
                                          Telephone: (334) 242-7300
                                          Fax: (334) 353-8400
                                          Edmund.LaCour@AlabamaAG.gov
                                          Barrett.Bowdre@AlabamaAG.gov
                                          Jim.Davis@AlabamaAG.gov
                                          Brad.Chynoweth@AlabamaAG.gov
                                          Brenton.Smith@AlabamaAG.gov

                                          Counsel for Defendants Steve Marshall and
                                          State Health Officer Scott Harris




                                          3
      Case 2:19-cv-00365-MHT-JTA Document 120 Filed 04/05/20 Page 5 of 5



                                   CERTIFICATE OF SERVICE
          I hereby certify that on April 5, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                                s/ Edmund G. LaCour Jr.
                                                                Counsel for Defendants Steve
                                                                Marshall and State Health Officer
                                                                Scott Harris




                                                    4
